CaSe: 3218-Cr-00186-T|\/|R DOC #Z 5 Filed: 12/13/18 Page: 1 Of 7 PAGE|D #Z 12

§

~.'7:,? "'
UNITED sTATEs DISTRICT cOURT ‘d@.:_;”j ,-'3

FOR THE SOUTHERN DISTRICT OF OHIO _-__ 7 ";Qf§¢
WESTERN DIVISION AT DAYTON `

UNITED sTATEs oF AMERICA, = No. 3 = 1 8 cr 1 8 6 -.

Plaintiff, : I N D I C T M E N T

18 U.S.c. § 1341 THON|AS M.ROSE
18 U.S.C. § 1343
18 U S C § 2

V.
BRIAN HIGGINS,

Defendant.

The Grand Jury charges:

COUNTS ONE THROUGH THREE

 

[18 U.S C. §§ 1341 and 2]
I. INTRODUCTION

At all times relevant to this Indictment:

1. Defendant BRIAN HIGGINS was a businessman in the
greater Dayt©n, Ohio metropolitan area. Throughout that time,
defendant BRIAN HIGGINS lived at, and was one cf the titled
owners of, 7240 Meeker Creek Drive, Dayton, Ohio (hereinafter
“Meeker Residence”), a private, ene-story home with ever 8,000
square feet sf living space. Defendant BRIAN HIGGINS cO-Owned
the Meeker Residence with an individual identified herein by the
initials C.H. By at least summer 2014, however, C.H. did not

live at the Meeker Residence.

Page l cf 7

CaSe: 3218-Cr-00186-T|\/|R DOC #Z 5 Filed: 12/13/18 Page: 2 Of 7 PAGE|D #Z 13

2. Nationstar Mortgage, LLC, {hereinafter “Nationstar”)
was a company headquartered in Texas that originated and
serviced mortgages for customers throughout the United States.
Nationstar held a legal interest in the Meeker Residence.

3. Assurant, through its related entity Standard Guaranty
Insurance Company, (collectively, “Assurant”) was a specialized
insurance business that operated in various states, including
Ohio. Assurant provided homeowners insurance coverage on the
Meeker Residence for Nationstar and C.H.

II. THE SCHEME TO DEFRAUD AND ITS EXECUTION

4. Between a beginning date unknown, but at least by in
or around August 2014, and continuing through in or around
February 2015, in the Southern District of Ohio, defendant BRIAN
HIGGINS knowingly and with the intent to defraud, devised,
executed, and participated in a scheme to defraud Assurant and
to obtain money and property owned by and under the custody and
control of Assurant, by means of materially false and fraudulent
pretenses, representations, and promises, and the non-disclosure
and concealment of material facts through a fraudulent insurance
scheme.

5. Defendant BRIAN HIGGINS devised this fraudulent

insurance scheme to operate, and the fraudulent insurance scheme

Page 2 of 7

CaSe: 3218-Cr-00186-T|\/|R DOC #Z 5 Filed: 12/13/18 Page: 3 Of 7 PAGE|D #Z 14

did operate, as follows:

a. During July 2014, while defendant BRIAN HIGGINS
resided at the Meeker Residence, the property sustained
significant water damage from a leak in an approximately 600
gallon fish tank. Around the time of this incident, various
financial institutions, including Nationstar, had joined
foreclosure proceedings against the Meeker Residence. Despite
the pendency of this litigation, Morningstar obtained for its
benefit and that of C.H. homeowners insurance on the Meeker
Residence.

b. ln or around August 2014, defendant BRIAN HIGGINS
submitted a claim in the name of C.H. to Assurant concerning the
water damage. As part of the claim’s process, Assurant required
that the claimant submit true and accurate information to it,
concerning, among other things: the cost of repairs as well as
bona fide invoices documenting actual repair work performed, or
expected to be performed, on the residence. Based on the
claimant's tacit representation concerning the validity of this
paperwork -- including, among other things, bona fide invoices
and repair cost estimates -- Assurant issued funds ultimately
destined for, among others, the vendor who performed the

purported repair work on the property.

Page 3 of 7

CaSe: 3218-Cr-00186-T|\/|R DOC #Z 5 Filed: 12/13/18 Page: 4 Of 7 PAGE|D #Z 15

c. Rather than submitting bona fide, accurate
invoices and other documentation concerning repairs performed on
the Meeker Residence, defendant BRIAN HIGGINS created and caused
to be created false, fraudulent, and fictitious paperwork that
materially misrepresented the repair work performed on this
property. Defendant BRIAN HIGGINS submitted and then caused to
be submitted these false, fraudulent, and fictitious documents_
Defendant BRIAN HIGGINS also engaged in conversations with
Assurant in which he materially misrepresented and fraudulently
omitted material facts concerning, among other things, the
status of work at the Meeker Residence. ln doing so, defendant
BRIAN HIGGINS intended for Assurant to issue funds that he then
planned to divert for his own personal benefit rather than
repairing the Meeker Residence as represented.

d. Based on defendant BRIAN HIGGINS’ false and
fraudulent pretensesr representations, and promises, and the
non-disclosure and concealment of material facts, Assurant
issued funds, and sustained losses, totaling over one hundred

thousand dollars.

Page 4 of 7

CaSe: 3218-Cr-00186-T|\/|R DOC #Z 5 Filed: 12/13/18 Page: 5 Of 7 PAGE|D #Z 16

III. THE MAILINGS

6. On or about the dates listed below, in the Southern
District of Ohio, defendant BRIAN HIGGINS, for the purpose of
carrying out the above-described scheme to defraud, caused the
items described below to be deposited and to be sent and
delivered by the United States Postal Service as well as private

and commercial interstate carriers:

 

COUNT DATE MAILING

 

 

ONE 8/15/2014 better from Assurant addressed to
C.H. at the Meeker Residence

 

TWO 9/10/2014 Check totaling $14,666.89 to a
company identified herein by the
initials U.D.

 

THREE 2/4/2015 Letter from Assurant addressed to
defendant BRIAN HIGGINS at the

Meeker Residence

 

 

 

 

 

All in violation of Title 18, United States Code, Sections

1341 and 2.

Page 5 of 7

CaSe: 3218-Cr-OO186-T|\/|R DOC #Z 5 Filed: 12/13/18 Page: 6 Of 7 PAGE|D #Z 17

COUNT FOUR
[18 U.S.C. §§ 1343 and 2]
1. INTRODUCTION
7. The allegations of paragraphs 1 through 3 of this
Indictment are realleged and incorporated by reference as though
set forth in full.

ll. THE SCHEME TO DEFRAUD AND ITS EXECUTION

 

8. Between a beginning date unknown, but at least by in
or around August 2014, and continuing through in or around
February 2015, in the Southern District of Ohio, defendant BRIAN
HIGGINS knowingly and with the intent to defraud, devised,
executed, and participated in a scheme to defraud Assurant and
to obtain money and property owned by and under the custody and
control of Assurant, by means of materially false and fraudulent
pretenses, representations, and promises, and the non-disclosure
and concealment of material facts through a fraudulent insurance
scheme_

9. The scheme was designed to operate and did operate as
described above in paragraphs 5(a) through B(d) of this

Indictment.

Page 6 of 7

CaSe: 3218-Cr-OO186-T|\/|R DOC #Z 5 Filed: 12/13/18 Page: 7 Of 7 PAGE|D #Z 18

III. THE WIRINGS

10. On or about the dates listed below, in the Southern
District of Ohio, and elsewhere, defendant BRIAN HIGGINS, for
the purpose of carrying out the above-described scheme to
defraud, caused the transmission of the following writings,

signs, and signals, by means of wire communication in interstate

 

 

 

commerce:
COUNT DATE MAILING
FOUR 8/28/2014 lnterstate email from defendant

BRIAN HIGGINS to Assurant

 

 

 

 

 

In violation of Title 18, United States Code, Section 1343

and 2.

A TRUE BILL

31

Foreperson

BENJAMIN C. GLASSMAN
United States Attorney

@MVO;C>?C\?»Q=*-¢-»`

-`BRENT G. TABACCHI
Assistant United States Attorney

Page 7 of 7

